Citation Nr: 1646470	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling. 

2.  Entitlement to an increased rating for lumbar radiculopathy of the left lower extremity, rated as 20 percent disabling prior to January 8, 2016, and as 40 percent disabling since January 8, 2016.


REPRESENTATION

Appellant represented by:  Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012, the Veteran testified at a hearing before a Veteran's Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record. The Board contacted the Veteran in October 2016 and informed her that the Judge who had conducted her hearing was no longer employed at the Board and offered her the opportunity to have another hearing.  The Veteran's representative responded thereafter and advised that she did not want an additional hearing.

The claims for increased ratings for the lumbar spine and left lower extremity radiculopathy were remanded by the Board in March 2014.  

In a March 2016 rating decision, the rating assigned for left lower extremity radiculopathy was increased to 40 percent effective January 8, 2016.  The Veteran continues to express dissatisfaction with the ratings assigned, and they are less than the maximum under the applicable criteria.  Therefore, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board further notes that the March 2016 rating decision also granted an increased rating for lumbar radiculopathy of the right lower extremity to 10 percent, effective January 8, 2016, and that the Veteran submitted a timely notice of disagreement and should therefore be issued a statement of the case.  However, since there is an indication that the RO is taking action with respect to this matter, the Board will not direct the RO to issue a statement of the case at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.

Regarding the lumbar spine disability, the Veteran was last provided a VA examination in connection with her service-connected lumbar spine disability in January 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the January 2016 VA examination, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the lumbar spine disability claim.

Additionally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for an increased rating for radiculopathy of the left lower extremity, because the Veteran's lumbar spine disability is being remanded and because the left lower extremity radiculopathy is secondary to the lumbar spine disability, the Board will defer adjudication of the claim at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her lumbar spine disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the Veteran's service-connected back disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  All neurological manifestations should be included in the examination report.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for a lumbar spine disability and left lower extremity radiculopathy should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


